Title: Thomas Boylston Adams to John Quincy Adams, 6 December 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					No 22
					21 Octr: 26th:
					Dear Brother
					Philadelphia 6th: December 1800.
				
				Since the date of my last I have received several numbers in continuation of the series, which you have been kind enough to address me, giving so ample & instructive details of your excursion to Silesia. The last number which came to hand was No 1. and I had a few days before received No 14, which is the highest; but three intermediate numbers, viz: Nos 7. 11 & 12 are yet wanting to complete the list & supply the chasm in the narrative. These, or some of them, I am fearful have been lost, as we have heard of the capture

& recapture, first by the french, then by the british of the Ship Sally bound from Hamburg to this port, on board of whom it is highly probable they were. I have likewise to acknowledge the receipt of the pamphlet in the German language, which you sent me by quadruplicate, together with the translation, preface &ca: It came to hand in the morning of the day on which I sat out to accompany my mother, from this place, to the City of Washington, and I had time, sufficient only, to put it into the hands of a printer, with directions & proposals for him to publish it, as soon as he conveniently could. He promised, and would have been true to his word, to make it appear in ten days, but for the negligence & sloth of the person who undertook to correct the press for him. I hope by the first direct opportunity to send you the number of copies you ask; mean time I enclose the annunciation made of the work, written by Joseph Dennie Esqr:.
				I have promised to furnish Dennie with copious extracts from your Silesian tour for his “port folio,” a literary Magazine, which he is about to publish here. There is much valuable & much interesting matter in those letters, which is related in a style, that would grace the first journals in our language, and I feel proud, that you have furnished me the means of bestowing them upon our Countrymen. The translation of Juvenal’s 13th: Satire is a choice morsel, which will find a place in the same vehicle.
				You cannot hear by this opportunity, the result of the great election, which took place on the 3d: instt: The returns from NewJersey & this State are already known. Adams & Pinckney have all the votes of the former, and seven votes each here, as you may see by the enclosed list. Calculations give 73 federal votes & 65 Anti-federal, but the prevailing politics & complection of the Legislature of South Carolina, is not known with precision. If the Electors there vote for both the federal Candidates unanimously, that ticket will prevail; if they vote for Pinckney & Jefferson, Pinckney will stand first, supposing all New England to vote “fairly & honorably”; as it is called; the apprehension is however, that mutual distrust between the North & the South will induce some gentlemen to with hold their votes from each of the federal Candidates, whereby the choice of both may be endangered; perhaps lost.
				The foregoing is all the information I can give you now, we shall soon be possessed of authentic documents on this subject; when you shall be informed of the result.
				
				I passed a week at the City of Washington when I went down with my Mother. The President occupies the palace built for the accommodation of the chief magistrate, though it is not yet finished. The City has increased rapidly since I was there, and begins to assume somewhat the appearance of an inhabited region; much wood, stubble & stumps, however, still standing. The members of Congress are a good deal discomfited by the removal & good accommodations are scarce—they will weather a short Session, not without groanings & execration.
				Your Louisa’s family were all in health except Caroline, who was seized with a fever a few days before my arrival, which confined her to the bed all the time I stayed, and to her chamber ever since. I heard yesterday from Mr: Rogers who left the City three or four days since, that Caroline’s disorder had taken a favorable turn, and that she is now quite out of danger; and I rejoice that I have it in my power to send such comfortable tidings to your wife. I have to thank her for a few lines, which she wrote me on the 5th: of July, and I intend to do it soon by direct means— The little package she recommended to my care, came safe & was delivered by the Secy of State.
				I have a sorrowful event to announce to you in concluding my letter. We have lost our Brother at New York. He expired after a lingering illness, on Sunday last, the 1st: instt: at the house of our Sister Smith. May you be prepared to meet this mournful intelligence with resignation & composure. We have long been looking for the catastrophe, which it was not in human power to avert. Let silence reign forever over his tomb.
				I am, with tenderest affection / Your Brother
				
					T. B ADAMS:
				
			